Matter of Michael K. v Pamela D.W. (2018 NY Slip Op 02127)





Matter of Michael K. v Pamela D.W.


2018 NY Slip Op 02127


Decided on March 27, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 27, 2018

Mazzarelli, J.P., Andrias, Webber, Oing, Moulton, JJ.


6096

[*1]In re Michael K., Petitioner-Appellant,
vPamela D.W., Respondent-Respondent.


Friedman & Friedman, Garden City (Andrea B. Friedman of counsel), for appellant.
Jill M. Zuccardy, New York, for respondent.

Order, Family Court, New York County (Adetokunbo Fasanya, J.), entered on or about March 21, 2017, denying petitioner father's objections to an order, same court (Karen D. Kolomechuk, Support Magistrate) entered on or about January 6, 2017, which, inter alia, dismissed his petition for a downward modification of child support, unanimously affirmed, without costs.
The Family Court providently exercised its discretion in denying the father's objections to the Support Magistrate's dismissal of his petition (see Matter of Michelle F.F. v Edward J.F., 50 AD3d 348, 349 [1st Dept 2008], appeal denied 11 NY3d 708 [2008]). Contrary to the father's argument, the Support Magistrate considered the testimony and documentary evidence and made appropriate findings, and such findings are entitled to deference (see Matter of Moore v Blank, 8 AD3d 1090, 1091 [1st Dept 2004], lv denied 3 NY3d 606 [2004]). Among other things, the Magistrate found that the income reported on the father's tax returns did not present a complete picture of his finances (see Michelle F.F., 50 AD3d at 349; see e.g. Peri v Peri, 2 AD3d 425, 426 [2d Dept 2003]). Additionally, the father failed to demonstrate that he diligently sought to obtain employment commensurate with his earning capacity (see Michelle F.F. at 349; Matter of Virginia S. v Thomas S., 58 AD3d 441, 442-443 [1st Dept 2009]; see also Cristina M. v Kevin S.M., 91 AD3d 437, 438 [1st Dept 2012], lv denied 19 NY3d 805 [2012]). Thus, the Support Magistrate providently concluded that the father failed to show a substantial change in circumstances to warrant a downward modification (id.).
We have considered the father's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 27, 2018
CLERK